Citation Nr: 0022148	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  95-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection a right ear disability.

3.  Entitlement to service connection for bilateral hip 
disability. 

4.  Entitlement to service connection for bilateral leg 
disability.

5.  Entitlement to service connection for bilateral foot 
disability.

6.  Entitlement to an increased (compensable) evaluation for 
a left shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1992. 

This matter comes before the Board of Veterans' Appeals (the 
Board) from a June 1994 rating action by the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, 
California (the RO) which denied the veteran's claims of 
entitlement to service connection for a back disability, 
right ear infection, bilateral hip disabilities, bilateral 
leg disabilities and bilateral foot disabilities.  
Entitlement to service connection for a left shoulder 
disability was granted and a noncompensable evaluation was 
assigned.  All of these issues were appealed.  

This case was previously before the Board in April 1997 at 
which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been completed and the case now returns to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The record includes no competent evidence of a nexus 
between the currently diagnosed back disability and service, 
or evidence of continuity of symptomatology of a back 
disability since service.

2.  There is no competent medical evidence of record 
demonstrating that the veteran has a current right ear 
disability.


3.  The record includes no competent evidence of a bilateral 
hip disability or of a nexus between the claimed bilateral 
hip disability and the veteran's service. 

4.  The record includes no competent evidence of a bilateral 
leg disability or of a nexus between the claimed bilateral 
leg disability and the veteran's service. 

5.  The record includes no competent evidence of a bilateral 
foot disability or of a  nexus between the claimed bilateral 
foot disability and the veteran's service. 

6.  The veteran has had no malunion of the clavicle and 
scapula or nonunion without loose movement, and he has full 
range of motion of the shoulder. 

7.  There are no clinical findings reflective of significant 
functional impairment due to pain associated with the 
veteran's service-connected left shoulder disability.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a right ear 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for bilateral leg 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for bilateral hip 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for bilateral foot 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The schedular criteria for a compensable disability 
rating for a left shoulder disability have not been met at 
any time since the veteran's discharge from service.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
several claimed disabilities.  Has also claimed entitlement 
to a compensable evaluation for his service-connected left 
shoulder disability.  In the interest of clarity, these 
issues will be discussed separately.

Service Connection Claims

Applicable Law and Regulations

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).

Service connection may also be granted for chronic 
disabilities, including arthritis, if such is shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold question in every case is whether each claim 
presented is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible. Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The statutory duty 
to assist an appellant in the development of his claim does 
not arise unless and until a well-grounded claim is 
presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In order for a claim to be well-grounded, there must be 
competent evidence of (1) a current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a nexus between the in-service injury or disease and 
the current disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

1.  Entitlement to service connection for a back disability.

Service medical records indicate that in November 1988, the 
veteran was seen due to complaints of low back pain which he 
indicated had been problematic off and on for the previous 
month.  Upon separation examination conducted in October 
1991, clinical evaluation of the spine was normal.  However, 
it was noted that the veteran had a history of recurrent low 
back pain.  Subsequently, in December 1991, the veteran 
received emergency room treatment for lower back pain.  
Assessments of back pain and strain were made.  The veteran 
left service in January 1992.

A VA examination was conducted in December 1992.  The veteran 
reported that in 1991, he was running and developed throbbing 
pain in his lower back, which had continued since then.  He 
indicated that he had minimal pain with limited activities, 
but severe pain with prolonged activities.  X-ray films were 
unremarkable.  A diagnosis of chronic low back pain of 
questionable etiology with occasional symptoms was made.  

On VA examination conducted in August 1999, the veteran 
complained of low back pain which started in active service 
in 1990.  The veteran reported having back spasms and pain 
which was intense at times.  He indicated that the pain was 
not constant and was intermittent between exacerbations, 
which occurred once every three months.  Physical examination 
revealed full range of motion of the lumbar spine.  There was 
no paraspinal tenderness or tenderness noted.  Neurovascular 
examination, including motor and sensory examination was 
intact in the lower extremities.  Straight leg raising 
testing was negative bilaterally.  X-ray films revealed 
minimal narrowing at L3-4 and an impression of minimal 
degenerative disc disease was made.  A diagnosis of 
mechanical low back pain was made.  

Analysis

As discussed in greater detail above, in order for a claim of 
entitlement to service connection to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995)

As to this issue, the veteran has met the first element of 
Caluza because there is evidence of a current back 
disability.  The findings made upon VA examination conducted 
in 1999 include X-ray evidence of minimal degenerative disc 
disease.  

The service medical records also indicate that the veteran 
was treated in November 1988 and December 1991, for back 
pain.  Accordingly, the second prong of the Caluza analysis, 
the incurrence of a back disability in service, has arguably 
been met.

However, there has been no competent evidence, such as a 
medical opinion, presented which links the veteran's 
currently diagnosed back disability to service or to the 
episodes of back pain which were treated during service.  The 
veteran as a lay person is not competent to himself attribute 
his current symptomatology to his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
  
The Board is aware that a demonstration of continuity of 
symptomatology of a claimed chronic disability may serve to 
support a claim.  See 38 C.F.R. 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  However, as to this issue there is a 
seven year gap during which there was no indication that the 
veteran experienced back problems or was treated for such 
problems.  Continuity of symptomatology is required where a 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Here, there is no evidence of 
continuity of symptomatology between service and the initial 
post-service diagnosis of a back disability initially made 
more than seven years after the veteran's discharge from 
service.  See McManaway v. West, 13 Vet. App. 60, 66 (1999).

Moreover, there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology.  See 
Voerth v. West, 13 Vet. App. 117, 120 (1999).  Such evidence 
is lacking in this case.  The Board therefore concludes that 
the third prong of the Caluza test, medical nexus evidence, 
have not been met.  

For the reasons and bases expressed above, the Board 
concludes that the veteran's claim of entitlement to service 
connection for a back disability is not well grounded and is 
denied.

2.  Entitlement to service connection a right ear disability.

Factual Background

In August 1988, the veteran was seen due to complaints of 
hearing loss in the right ear and ringing in both ears after 
going to a firing range.  An assessment was deferred.  In 
February 1990, the veteran was seen due to complaints of 
right earaches for which an assessment of right otitis media 
was made.  He was treated for a right ear infection in March 
1990 for which an assessment of right otitis media was made.  
A reference audiogram dated in October 1991 indicated that 
the veteran was routinely exposed to hazardous noise.  Upon 
separation examination conducted in October 1991, clinical 
evaluation of the ears was normal.  However, it was noted 
that the veteran had a two year history of ear infections and 
itching without discharge. 

A VA audiological examination was conducted in December 1992.  
A four year history of military noise exposure to heavy 
equipment was noted as was treatment for ear canal infections 
in service.  Audiological testing was normal and there was no 
report of tinnitus.  There was no indication of any ear 
problem, but it was recommended that the veteran be seen by 
ENT. 

During the VA examination which was conducted in August 1999, 
the veteran stated that he had bilateral ear infections which 
started during field duty in the military.  He reported that 
he had no problems with ear infections until service, during 
which he was treated twice for ear infections.  The history 
indicated that he has had repeated episodes of ear infections 
which left no residual deficit.  The veteran reported no 
symptoms of allergic rhinitis, tinnitus, vertigo or hearing 
loss.  Physical examination showed that tympanic membranes 
were clear and mobile bilaterally.  Diagnoses of a normal ENT 
examination and history of recurrent acute otitis media were 
made.  The examiner stated that at the time of the 
examination no residual permanent deficits of the recurrent 
episodes of infection were shown.  

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  

The service medical records reflect that the veteran was 
treated during service for symptomatology of the right ear 
which was diagnosed as otitis media.  Upon separation 
examination conducted in October 1991, clinical evaluation of 
the ears was normal, but it was noted that the veteran had a 
two year history of ear infections and itching.  Thus, the 
second prong of the Caluza analysis, in-service incurrence, 
has been satisfied.  

Accordingly, the pertinent inquiries are whether the evidence 
establishes that the veteran has a current right ear disorder 
and if so whether the evidence establishes a nexus between 
the right ear problems which were treated during service and 
a currently diagnosed right ear disorder.

During the VA physical examination which was conducted in 
October 1999, diagnoses of a normal ENT examination and 
history of recurrent acute otitis media were made.  
Essentially, no physical disability was shown at that time.

In Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), the 
Court held that the failure to demonstrate that a disability 
is currently manifested constitutes failure to present a 
plausible or well-grounded claim.  As indicated during the VA 
examination, there was no clinical evidence of any disorder 
of the right ear.  The Board also finds it significant in 
this case that a diagnosis of a history of recurrent acute 
otitis media was made, as opposed to indicating that an 
active condition was present.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) [citing LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  This case is similar to the situation 
referred to the Court in Sanchez-Benitez in that the 
physician appears to have transcribed the veteran's reports 
of continuing ear problem without considering the entire 
medical history.  The history provided by the veteran in 
conjunction with the 1999 VA examination indicated that he 
had repeated episodes of ear infections; however, no dates of 
such episodes were provided, nor does the record contain any 
post-service documentation of treatment or a diagnosis of a 
right ear disorder.  The Board further observes that although 
the VA examiner characterized the veteran's right ear 
problems as recurrent, no evidence of a recurrence of a right 
ear disorder, including otitis media, has been medially 
demonstrated at any time since service. 
     
In advancing his claim, the veteran essentially contends that 
he has a current right ear disorder.  However, as a lay 
person, the veteran is not competent to render a medical 
opinion in this regard. See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board concludes that medical nexus evidence has arguably 
been presented.  The August 1999 VA examiner stated that "if 
there is no evidence of patient having acute otitis media 
prior to the military then it is directly related to his 
military service."  Accordingly, the third Caluza element 
has been satisfied.

In short, the evidence presented does not establish that the 
veteran has a current clinically diagnosed right ear 
disorder.  As noted above, one element of a well-grounded 
claim is a presently-existing disability stemming from the 
disease or injury alleged to have begun in or been aggravated 
by service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
All three Caluza elements must be satisfied.  Absent evidence 
of a current disability, the claim is not well grounded.  
Consequently, the Board concludes that the claim of 
entitlement to service connection for a right ear disorder is 
not well-grounded and must be denied.


3.  Entitlement to service connection for bilateral hip 
disability.

4.  Entitlement to service connection for bilateral leg 
disability.

5.  Entitlement to service connection for bilateral foot 
disability.

Because these three claimed disabilities involve an 
essentially common factual background and similar application 
of the law and VA regulations, they will be discussed 
together. 


Factual Background

In January 1988, the veteran was seen due to complaints of a 
right ankle injury.  An assessment of a soft tissue injury to 
the dorsum of the right foot was made.  X-ray films of the 
right ankle taken in January 1988 showed no evidence of 
fracture or dislocation, but showed evidence of soft tissue 
swelling and possible exostosis.  A large firm mass on the 
upper 1/3 portion of the lateral left leg was noted in a 
September 1988 record.  X-ray films taken that month revealed 
that no bony abnormality was seen in the left tibia and 
fibula.  Upon separation examination conducted in October 
1991, clinical evaluation of the lower extremities and feet 
was normal. 

VA medical records show that the veteran was seen in October 
1992 due to complaints of numbness of the third left toe, 
which he reported started two weeks previously.  A diagnosis 
of numbness of the left third toe of unknown etiology was 
made.

A VA examination was conducted in December 1992, at which 
time the veteran reported that when he walked, he felt like 
his hip would dislocate or subluxate.  He stated that this 
occurred every three months or so for the past two years.  X-
ray films were within normal limits.  A diagnosis of a 
history of occasional left hip pain and sensation of 
subluxation, and an unremarkable examination, was made.  
With respect to the left foot, the veteran complained of a 
fairly constant feeling of paresthesias on the plantar aspect 
of the left third toe for about a month.  X-ray films of the 
left foot were within normal limits and there were no 
abnormalities of the left third toe.  A diagnosis of left 
third toe distal phalanx pulp paresthesia, of questionable 
etiology and recent onset, was made.  It was noted that the 
veteran was  to be evaluated for a bilateral foot condition, 
but he was unable to identify any problems other than 
symptoms effecting the left third toe.  An examination of the 
right foot was grossly unremarkable.  The veteran was also to 
be evaluated for a bilateral leg pain, but the veteran was 
unable to identify any leg pain or knee problems.  
Examinations of the right and left leg were unremarkable.  

In May 1999, a VA examination of the feet and joints was 
scheduled; however, the veteran failed to appear for that 
examination.  

During the August 1999 VA examination, motor and sensory 
examination of the lower extremities was completely normal.  

Analysis

Initially, the Board has considered whether evidence of the 
currently claimed bilateral leg, hip and foot disabilities 
have been presented.  The VA examination in 1992  was 
unremarkable.  The 1999 examination was utterly negative with 
respect to the lower extremities.

The Board is aware that the veteran has complained of pain in 
his lower extremities.  The Court has had occasion to discuss 
what constitutes a disability.  A symptom, such as pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

In advancing these claims, the veteran essentially contends 
that he has the currently claimed bilateral leg, foot and hip 
disabilities.  However, lay persons are not competent to 
render medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Where the determinative issue involves 
a question of medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible or possible is required to establish a well 
grounded claim.  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a).  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  Since no competent medical 
evidence of current existence of any clinical disability of 
the legs, right foot or right and left hip has been 
presented, these claims are not well grounded and must be 
denied, since the first prong of the Caluza analysis has not 
been met.


With respect to the second Caluza prong, although there is a 
brief reference to a right ankle injury in January 1988 and 
to a mass in the left leg in September 1988, no diagnosis was 
ever made during service.  The remainder of the veteran's 
service medical records do not mention hip, leg or foot 
problems.  Therefore, the second prong of the Caluza 
analysis, in-service incurrence, has not been met.  

With respect to the third Caluza element, medical nexus 
evidence, no such evidence exists as to any of the veteran's 
claimed disabilities of the legs, hips and feet bilaterally, 
and accordingly all of the veteran's claims fail to be well 
grounded on that basis also.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service . . ., a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  As to the claims of 
entitlement to service connection for disabilities of the 
legs, hips and feet, the record does not contain medical 
evidence establishing both the existence of the currently 
claimed disabilities and medical nexus evidence.  The Board 
accordingly concludes that the veteran has failed in his duty 
to submit evidence which would justify a belief by a fair and 
impartial individual that these claims are plausible.  
Accordingly, the claims are denied.

Additional Matters

With respect to the claims of entitlement to service 
connection for disabilities of the hips, feet and legs, the 
veteran's representative has argued that the Board furnished 
inadequate instructions to the RO in the 1997 remand, 
inasmuch as the aforementioned issues were allegedly not 
addressed therein.  In essence, it is argued that the failure 
to furnish a VA examination of the hips, legs and feet 
pursuant to that remand, and the subsequent failure of the RO 
to readjudicate these matters because no additional evidence 
pertaining to those claims was presented was in violation of 
the holding in the Stegall case.  A remand has therefore been 
requested.

The Board observes that the April 1997 Board remand involved 
all six issues then (and now) on appeal.  Specifically, the 
remand was in part an attempt to obtain examination and 
treatment records pertaining to all claimed disabilities (see 
the April 1997 remand, pages 2 and 4).  With respect to the 
representative's statement that "[i]t is not known if the 
Board made a decision [as to these three issues] or if the 
issues were remanded", it is obvious from a plain reading of 
the April 1997 remand that no decision was made as to any 
issue on appeal and that all issues were remanded.

Under the holding in Stegall, the Board is obligated by law 
to ensure that the RO complies with its directives, as well 
as those of the Court.  The Court has stated that compliance 
by the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand will ensue.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to this case, there is no Stegall violation.  
The RO did what the Board required in its April 1997 remand.  
The veteran's representative evidently does not contend 
otherwise.  Indeed, the representative specifically stated 
"[t]he RO in accordance with the remand instructions also 
did not address these issues."  [emphasis added by the 
Board].  The Board further points out that the veteran was 
scheduled for a VA joints examination in May 1999; he failed 
to report for that examination.  In any event, he was 
examined in August 1999.  A noted above, his lower 
extremities, in particular, were examined by the examiner and 
no pathology was identified.

Moreover, even if there had been a Stegall problem here (and 
as discussed immediately above the Board concludes that no 
Stegall violation has been demonstrated), the recent case of 
Roberts v. West, 13 Vet. App. 185 (1999) in essence holds 
that Stegall considerations are inapplicable when a claim is 
not well grounded.  Cf.  Morton v. West, 12 Vet. App. 477 
(1999).

Here, as in Roberts and unlike in Stegall, the veteran's 
claims of entitlement to service connection for disabilities 
of the legs, hips and feet are not well grounded.  To the 
extent that any doubt remains on this issue, the Board must 
follow the dictates of the Court, and its most recent 
pronouncement in Roberts resolved such doubt.  Moreover, the 
Court's recent decision in Roberts, when read with the 
decisions in Epps, Morton, and Voerth makes clear that VA may 
not, as a matter of law, further develop this claim.  In 
short, the Board finds that the law of this case is that 
these claims are not well grounded.  A remand for development 
of the evidence is not appropriate as a matter of law. 

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the veteran has not submitted well grounded 
claims for entitlement to service connection for a back 
disability, a right ear disorder and for bilateral 
disabilities of the legs, hips and feet.  The Board finds 
that the veteran has been accorded ample opportunity by the 
RO to present argument and evidence in support of his claim 
and that any error by the RO in deciding any issue above on 
the merits, rather than being not well grounded, was not 
prejudicial to him.  The RO accorded the veteran's claims 
more consideration than was warranted.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

Further, as discussed above, because the aforementioned 
claims are not well grounded, the VA is under no duty to 
further assist the veteran in developing facts pertinent to 
those claims.  38 U.S.C.A. § 5107(a).  VA's obligation to 
assist depends upon the particular facts of the case and the 
extent to which VA has advised the appellant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has 
held that the obligation exists only in the limited 
circumstances where an appellant has referenced other known 
and existing evidence. Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the VA is not on notice of any known 
and existing evidence which would make the service connection 
claims plausible and therefore well-grounded.

6.  Entitlement to an increased (compensable) evaluation for 
a left shoulder disability

Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations. It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as at least minimally compensable.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Entitlement to an increased (compensable) evaluation for a 
left shoulder disability

Factual Background

The service medical records show that the veteran sustained a 
dislocated left shoulder and was hospitalized in February and 
March 1988.

A VA examination was conducted in December 1992.  The veteran 
reported symptoms of occasional pain in the anterior part of 
the left shoulder joint, occurring once a month with certain 
motions.  Pain was rated as 5/5 and was reported to last for 
about 10 minutes.  Physical examination showed normal 
musculature and range of motion with 5/5 strength.  There was 
no laxity and apprehension testing was negative.  There was 
no tenderness to palpation over the joint, ligament, or 
biceps tendon.  Range of motion testing revealed abduction to 
180 degrees, forward flexion and internal rotation of 90 
degrees, external rotation to 45 degrees.  There was no pain 
on range of motion or palpation.  X-ray films were 
unremarkable.  A diagnosis was made of a history of left 
shoulder dislocation with no recurrence and occasional pain 
with certain motion, of questionable etiology. 

By rating action of June 1994, the RO granted service 
connection for a left shoulder disability for which a 
noncompensable evaluation was assigned.  

Upon VA examination conducted in August 1999, the veteran 
complained of a burning pain in the left shoulder at night, 
but no instability.  He indicated that otherwise, he could 
use his left shoulder for heavy lifting above his head 
without any complaints of pain.  He indicated that he did not 
wear a brace and did not take medication for his shoulder 
disability.  Physical examination revealed full range of 
motion of the left shoulder.  Strength of 5/5 in the rotator 
cuff of the left shoulder, without weakness or pain, was 
shown.  There was no evidence of tenderness around the 
shoulder joint or deformity in the left shoulder.  X-ray 
films were within normal limits and without any evidence of 
pathology.  A diagnosis of left shoulder pain, worse at 
night, was made.

The examiner commented that the left shoulder was completely 
normal on examination without any lack of range of motion or 
pain on range of motion.  The examiner stated that the 
veteran had symptoms of pain at night which were not 
explained by the history and physical.  The physician further 
stated that it was possible that the veteran had some type of 
internal derangement in the left shoulder such as a flap 
lesion or injury of the labrum which was not detected on 
examination.  The examiner opined that the left shoulder pain 
which occurred only at night was more than likely due to some 
type of internal derangement such as a labral tear that was 
probably due in part to the initial injury when he dislocated 
his left shoulder.  

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Therefore, the veteran's claim for an increased disability 
rating is well grounded.  See 38 U.S.C.A. § 5107(a).

When a claim is well grounded, as here, VA has a statutory 
duty to assist the veteran in the development of her claim. 
38 U.S.C.A. § 5107(a).  In this case, the duty to assist has 
been met.  In particular, the Board remanded this issue in 
April  1997 so that additional evidentiary development, 
including physical examination of the veteran's left 
shoulder, could be accomplished.  This has been done.  

The veteran's representative has argued that the case should 
be returned to the RO for further development, to include 
conducting an MRI of the left shoulder to ascertain the 
extent of internal damage, in light of the comments made by 
the VA examiner in 1999 about a possible source of the 
claimed left shoulder pain.  However, the VA examination 
findings provided a clear and complete picture with respect 
to the symptomatology of the veteran's disability and as such 
is adequate for rating purposes.  Remanding in order to 
pursue the examiner's speculation as to an exact diagnosis 
would not add to an informed decision in this case, because 
the symptomatology caused by the service-connected disability 
has already been identified, based on examination ordered by 
the Board in its April 1997 remand, and because the same 
rating codes discussed below would still be used in rating 
the disability, whatever its exact diagnosis.  The Board 
finds the requested additional development to be unwarranted 
and unnecessary.  The Board will therefore move on to a 
resolution of this issue.

Once the evidence is assembled, the Board must evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), it was held that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The veteran's left shoulder disability is currently assigned 
a noncompensable evaluation under Diagnostic Code 5203, 
pertaining to impairment of the clavicle or scapula.  38 
C.F.R. § 4.71a.  That provision allows for a compensable 
rating for malunion of the clavicle or scapula, or for 
nonunion of the clavicle or scapula without loose movement 
(10 percent), and for dislocation of the clavicle or scapula, 
or for nonunion of the clavicle or scapula with loose 
movement (20 percent).  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (1999).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a no percent 
evaluation, a no percent evaluation will be assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31.

With respect to an increased disability rating under 
Diagnostic Code 5203, in order for a 10 percent disability 
rating to be assigned, either malunion or nonunion without 
loose movement of the shoulder is required.  In this case, a 
10 percent rating is not warranted under the schedular 
criteria, because the veteran does not have malunion of the 
clavicle or scapula, or nonunion of the clavicle or scapula, 
without loose movement.  Indeed, the 1999 VA examination, 
which has been reported in detail above, identified no 
abnormalities of the veteran's left shoulder, X-ray films 
were within normal limits and without any evidence of 
pathology, and there is no other medical evidence suggestive 
of such pathology.  In short, the requirements for a 
compensable disability rating have not been met.  See 
38 C.F.R. § 4.31 (1999).

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this case, there are no clinical 
indications to support the conclusion that there is 
additional functional impairment such as weakness, loss of 
range of motion and the like due to pain.  As noted above, 
the VA examination indicated that testing was without any 
lack of range of motion or pain on range of motion.  Strength 
of 5/5 in the rotator cuff of the left shoulder, without 
weakness or pain, was shown and there was no evidence of 
tenderness around the shoulder joint or deformity in the left 
shoulder.  

The Board recognizes that in 1999, a diagnosis of left 
shoulder pain, worse at night, was made.  The examiner 
explained that the left shoulder pain which occurred only at 
night was more than likely due to some type of internal 
derangement such as a labral tear that was probably due in 
part to the initial injury when he dislocated his left 
shoulder.  Despite this diagnosis and explanation of its 
possible cause, the fact remains that the pain identified has 
not been productive of any deficit in motion, strength or of 
any functional impairment.  Accordingly, there is no basis 
for the assignment of a compensable evaluation under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The Board has also given consideration to rating the 
veteran's disability under a Diagnostic Code other than 38 
C.F.R. § 4.71a, Diagnostic Code 5203.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Assignment of a disability rating under Diagnostic Code 5200 
[ankylosis of scapulohumeral articulation] is not warranted 
because the veteran does not have such ankylosis.  A 
disability rating under Diagnostic Code 5201 [limitation of 
motion of arm] is not warranted because there is no evidence 
of any limitation of motion.  A disability rating under 
Diagnostic Code 5202 [other impairment of humerus] is not 
appropriate, since no impairment of the humerus has been 
medically demonstrated.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the left shoulder disability, remains an "original 
claim" and is not a new claim for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126; 38 C.F.R. § 3.400. 
Accordingly, the Board must take into consideration the 
applicability of "staged ratings," pursuant to Fenderson.

Aside from the 1999 VA examination findings, which as 
discussed above did not reflect that a compensable evaluation 
was warranted, the only pertinent evidence of record 
pertaining to the left shoulder disability consists of the 
1992 VA examination findings.  The findings made during the 
1992 VA examination provide no basis for a compensable 
schedular evaluation under the provisions of 38 C.F.R. 
§ 4.71, Diagnostic Code 5203.  That evidence did not reflect 
that the veteran had malunion of the clavicle or scapula or 
nonunion of the clavicle or scapula, without loose movement.  
In fact, the Board finds it significant that the 1992 VA 
orthopedic examination identified no abnormalities of the 
veteran's left shoulder.  There was no pain on motion 
demonstrated and strength testing was 5/5.  There was no 
laxity and no tenderness to palpation over the joint, 
ligament, or biceps tendon. Moreover, X-ray films were within 
normal limits.  

In short, the criteria for a compensable evaluation for the 
veteran's left shoulder disability have not been met at any 
time from the veteran's discharge from service until the 
present time.  Accordingly, the appeal is denied.  


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a back disability is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a right ear disability is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for bilateral disability of the hips is 
denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for bilateral disability of the legs is 
denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for bilateral disability of the feet is 
denied.

Entitlement to a compensable disability rating for a left 
shoulder disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

